Title: To James Madison from Dolley Madison, 26 October 1805
From: Madison, Dolley
To: Madison, James


          
            My dearest husband,
            26th. of October 1805.
          
          Peter returned safe, with your letter, and cheared me with a favorable account of your prospect of getting home in the stage. I was sorry you could not ride further in our carriage, as you would have felt less fatigue. In my dreams of last night, I saw you in your chamber, unable to move, from riding so far and so fast. I pray that an early letter from you may chase away the painful impression of this vision. I am still improving and shall observe strictly, what you say on the subject of the Doctor’s precepts, he has given me no new instructions. Betsey sends you love and kisses in return, with “a word to Cousin Isaac.”
          28th. I have the letters this moment which you enclosed at Washington, I rejoice to find you there and I see that you can write—shall now expect the next post with impatience, by that you will speak of yourself. The Marquis and Marchoness came to see me yesterday, with several other ladies. I am getting well as fast as I can, for I have the reward in view of seeing my beloved, when I do. Please enclose Mamma’s letter with those of the other friends you will send me tomorrow. Anna’s was dated on the 14th. before she received my last, I have every reason to expect her the end of this week. Tell me if Mrs. Randolph is expected and all the other news, you shall have time and patience to give me. I have written you every day since we parted, but am so shut up that I can say nothing to amuse, when I begin to ride, shall become a more interesting correspondant. Doctor Physic has had a letter from Mrs. Merry at Baltimore, written in great gaity. Did you see the Bishop or engage a place for Payne? Farewell, until tomorrow, my best friend! think of thy wife! who thinks and dreams of thee!
          
            D.
          
        